Case 0:20-cv-61588-RKA Document 10 Entered on FLSD Docket 08/24/2020 Page 1 of 2



                                   UNITED STATES COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                      Case No.: 20-CV-61588-RKA
  LUZ MARTINEZ,

          Plaintiff,

  vs.

  TOTAL SOLUTION PROFESSIONAL
  SERVICES INC., a Florida
  Profit Corporation, and
  AVIHU ZABATANI,

        Defendant.
  ___________________________________/

        MOTION FOR EXTENSION OF TIME AND TO DEEM STATEMENT OF CLAIM
                                TIMELY FILED

          Plaintiff, LUZ MARTINEZ (“Ms. Martinez” or “Plaintiff”), by and through the

  undersigned attorneys, pursuant to the Rule 6(b), Fed. R. Civ. P., files this Motion for Extension

  of Time and to Deem Plaintiff’s Statement of Claim, attached hereto as Exhibit “1,” timely filed.

  In support thereof, Plaintiff states:

          Plaintiff filed her initial Complaint on August 5, 2020. The time for filing an answer or

  other pleadings has not expired. In fact, no appearance has been made by the Defendants.

  Therefore, Defendants will suffer no prejudice by the granting of this Motion.

          Pursuant to this Court’s FLSA Order [DE 4], Plaintiff was to file a Statement of Claim on

  August 21, 2020. An inadvertent scheduling error prevented Plaintiff from timely doing so.

  Pursuant to Fed. R. Civ. P. Rule 6(b), the Court may grant an extension of time to a party upon the

  showing of excusable neglect. Plaintiff is promptly moving for this extension after discovering the

  error, and Plaintiff’s Statement of Claim is attached to this Motion.
Case 0:20-cv-61588-RKA Document 10 Entered on FLSD Docket 08/24/2020 Page 2 of 2



         This motion is filed for good cause and not to unnecessarily extend the time for the

  submission of Plaintiff’s attached Statement of Claim. Defendants will suffer no prejudice through

  the granting of this Motion.



         Respectfully Submitted on this 24th day of August 2020.



                                                Pike & Lustig, LLP
                                                /s/ Daniel Lustig
                                                Daniel Lustig
                                                Florida Bar No.: 059225
                                                Robert C. Johnson
                                                Florida Bar No.: 116419
                                                1209 N. Olive Ave.
                                                West Palm Beach, FL 33401
                                                Telephone: (561) 855-7585
                                                Facsimile: (561) 855-7710
                                                Email: pleadings@pikelustig.com
                                                Counsel for Plaintiff


                                   CERTIFICATE OF SERVICE
          I hereby certify that on this 24th day of August 2020, I caused a true and correct copy of
  the foregoing to be served via EM/ECF.


                                                /s/ Daniel Lustig
                                                Daniel Lustig




                                                   2
